Exhibit 10.2

[g201705140516024741340.jpg]

February 23, 2017

Scott Caldwell

12211 86th Ave. NE

Kirkland, WA 98034

Dear Scott:

BSQUARE Corporation is pleased to extend to you revised terms of employment as
the company's Worldwide Vice President of Sales. This letter agreement
supersedes your existing employment letter agreement(s), if any. This letter
agreement does not supersede or modify the proprietary rights agreement between
you and Bsquare dated June 26, 2006.

You will report to Jerry Chase, President and Chief Executive Officer, and will
be paid every other week at a rate equivalent to an annual salary of $250,000.00
("Base Salary"), subject to review annually. Your principal place of employment
will be at our headquarters in Bellevue, Washington, with business travel as
needed to meet the responsibilities of your role. The effective date of your
revised terms of employment under this letter agreement is January 1, 2017.

Incentive Compensation

You will participate in our Annual Bonus Plan ("ABP" or "Incentive Plan"). Your
annual target bonus will be 60% of your Base Salary at 100% achievement. The ABP
is structured such that no bonuses are paid until Bsquare achieves certain
financial targets and you achieve individual objectives that you and the CEO
agree upon. Bonuses are paid annually, by March 15 following the close of our
fiscal year, and are payable at the sole discretion of the Compensation
Committee of Bsquare's Board of Directors (the "Board"). You must remain
continuously employed by the company through the end of the calendar year to be
eligible to receive any bonus payout for that calendar year, except as otherwise
specifically set out below.

Benefits

You will continue to be eligible to participate in the employee benefit plans
and programs generally available to our employees. These plans and programs are
subject to our policies in effect from time to time, as well as the eligibility
and other terms of these plans and programs. Currently they include:

 

•

group medical, dental, and vision coverage, with flexible spending accounts
(FSA);

 

•

life insurance and short- and long-term disability benefits, subject to waiting
periods;

 

•

401(k) retirement plan with company matching contributions;

 

•

Employee Assistance Program and Emergency Travel Assistance Program;

 

•

Paid Time Off (PTO) at the applicable accrual rate based on your years of
service to Bsquare; and

 

•

Nine (9) Company-paid holidays and two (2) floating Company-paid holidays per
calendar year.

Rev201702-1

 

--------------------------------------------------------------------------------

Bsquare reserves the right to modify or terminate any of its benefit plans or
programs at any time and for any reason.

Termination and Change of Control Benefits

Except as provided in the next paragraph, if your employment is terminated by
Bsquare when neither "cause" nor "long-term disability" exists, and provided
that you release Bsquare and its agents from any and all employment-related
claims in a signed, written release satisfactory in form and substance to
Bsquare, (i) you will be entitled to receive severance equal to [6] months of
your then-effective annual Base Salary, (ii) you will be eligible for continued
COBRA coverage at our expense for a period of [6] months following your
termination date, and (iii) any Incentive Plan bonus amount to which you would
have otherwise been entitled as determined at Bsquare ts sole discretion will be
payable pro rata based on your termination date. The foregoing severance
payments will be paid out on regular payroll days post termination, subject to
legally required and any individually agreed upon payroll deductions. During the
period subsequent to your termination date in which you are being paid such
severance amounts, you would not be considered an employee and would therefore
receive no Paid Time Off accrual, nor would you be entitled to benefits under
the company's health and welfare plans or retirement savings plan as an active
employee, except as otherwise provided herein.

Immediately prior to consummation of a Change of Control, all of your unvested
stock options and restricted stock units will become fully vested and
immediately exercisable. In addition, if your employment is terminated by
Bsquare or any successor thereto within [9] months following a Change of Control
when neither "cause" nor "long-term disability" exists or if you terminate your
employment for "good reason," and provided that you release Bsquare and any
successor thereto and its respective agents from any and all employment-related
claims in a signed, written release satisfactory in form and substance to the
company or any successor thereto, you will be entitled to receive a one-time
lump sum severance payment equal to (i) [9] months of your then-effective annual
Base Salary plus (ii) [66%] of your Incentive Plan target bonus as may be
modified from time to time by the Compensation Committee of the Board, and you
will be eligible for continued COBRA coverage at the company's expense for a
period of [9] months following your termination date. The foregoing severance
payments will be in lieu of the severance payments described in the preceding
paragraph, and after expiration of the [9]-month period following a Change of
Control, you will continue to be entitled to receive the severance payments
described in the preceding paragraph on the terms and conditions set forth
therein.

For purposes hereof, "cause," "good reason" and "Change of Control" are defined
on Attachment A hereto, and "long-term disability" is defined in the company's
sponsored Long-Term Disability group insurance plan.

No severance will be payable hereunder unless the release described herein has
been signed and become effective within 60 days from the date of termination
(the "Release Deadline"). Upon the release becoming effective, any severance
payable hereunder will be payable commencing on or as soon as administratively
practicable after the Release Deadline.

Tax Matters

In the event the termination occurs at a time during the calendar year when the
release could become effective in the calendar year following the calendar year
in which your termination occurs, then any payments hereunder that would be
considered deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the "Code"), and the regulations promulgated thereunder

2

--------------------------------------------------------------------------------

("Section 409A") will be paid commencing on the first payroll date to occur
during the calendar year following the calendar year in which such termination
occurs, or, if later, the Release Deadline.

Notwithstanding any other provision of this letter agreement, if at the time of
the termination of your employment, you are a "specified employee," determined
in accordance with Section 409A, any payments and benefits provided hereunder
that constitute "nonqualified deferred compensation" subject to Section 409A
that are provided on account of separation from service will not be paid until
the first payroll date to occur following the six-month anniversary of your
termination date (the "Specified Employee Payment Date"). The aggregate amount
of any payments that would otherwise have been made during such six-month period
will be paid in a lump sum on the Specified Employee Payment Date without
interest, and thereafter, any remaining payments will be paid without delay in
accordance with their original schedule.

The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the benefits to be provided hereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply. You and the company agree to work together in good
faith to consider amendments to this letter agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to you under Section 409A.

Furthermore, notwithstanding any other provision of this letter agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the company or any successor to you or
for your benefit pursuant to the terms of this letter agreement or otherwise
("Covered Payments") would constitute parachute payments within the meaning of
Section 280G of the Code and be subject to the excise tax imposed under Section
4999 of the Code (or any successor provision thereto) or any interest or
penalties with respect to such excise tax (collectively, the "Excise Tax"), then
the Covered Payments will be reduced (but not below zero) to the minimum extent
necessary to ensure that no portion of the Covered Payments is subject to the
Excise Tax. Any determination required under this paragraph, including whether
any payments or benefits are parachute payments and whether and the extent to
which any reduction in the Covered Payments is required, will be made by the
company in its sole discretion consistent with the requirements of Section 409A.
You will provide the company with such information and documents as the company
may reasonably request in order to make a determination under this paragraph.
The company's determinations will be final and binding on the company and you.

At-Will Employment

Your employment with Bsquare will be for no specific period of time. Rather,
your employment will be at-will. meaning that you or Bsquare may terminate the
employment relationship at any time, with or without cause, and with or without
notice and for any reason or no particular reason. Although your compensation
and benefits may change from time to time, the at-will nature of your employment
may only be changed by an express written agreement signed by an authorized
officer of the company.

If you have any questions, please don't hesitate to call me. If you wish to
accept these revised terms of your employment with Bsquare, please sign below
and return this letter to me.

 



3

--------------------------------------------------------------------------------

Sincerely,

Acknowledged and agreed:

BSQUARE CORPORATION

 

[g201705140516028401341.jpg]

[g201705140516028421342.jpg]

 




4

--------------------------------------------------------------------------------

ATTACHMENT A

For purposes of this letter agreement, "cause" means and is limited to
dishonesty, fraud, commission of a felony or of a crime involving moral
turpitude, destruction or theft of company property, physical attack to a fellow
employee, intoxication at work, use of controlled substances or alcohol to an
extent that materially impairs your performance of your duties, willful
malfeasance or gross negligence in the performance of your duties, violation of
law in the course of employment that has a material adverse impact on the
company or its employees, your failure or refusal to perform your duties, your
failure or refusal to follow reasonable instructions or directions, misconduct
materially injurious to the company, neglect of duty, poor job performance, or
any material breach of your duties or obligations to the company that results in
material harm to the company.

For purposes hereof, "neglect of duty" means and is limited to the following
circumstances: (i) you have, in one or more material respects, failed or refused
to perform your job duties in a reasonable and appropriate manner (including
failure to follow reasonable directives), (ii) the Board, or a duly appointed
representative of the Board, has counseled you in writing about the neglect of
duty and given you a reasonable opportunity to improve, and (iii) your neglect
of duty either has continued at a material level after a reasonable opportunity
to improve or has reoccurred at a material level within one year after you were
last counseled.

For purposes hereof, "poor job performance" means and is limited to the
following circumstances: (i) you have, in one or more material respects, failed
to perform your job duties in a reasonable and appropriate manner, (ii) the
Board, or a duly appointed representative of the Board, has counseled you in
writing about the performance problems and given you a reasonable opportunity to
improve, and (iii) your performance problems either have continued at a material
level after a reasonable opportunity to improve or the same or similar
performance problems have reoccurred at a material level within one year after
you were last counseled.

For purposes of this letter agreement, "good reason" means the occurrence of any
of the following, in each case without your written consent:

[g201705140516028471343.jpg] a material reduction in your Base Salary other than
a general reduction in Base Salary that affects all similarly situated
executives in substantially the same proportions; [g201705140516028481344.jpg]a
material reduction in your Incentive Plan target bonus; or

(iii)a material, adverse change in your title, authority, duties or
responsibilities (other than as required by applicable law).

You cannot terminate your employment for good reason unless you have provided
written notice to the company of the existence of the circumstances providing
grounds for termination for good reason within thirty (30) days of the initial
existence of such grounds and the company has had at least thirty (30) days from
the date on which such notice is provided to cure such circumstances. If you do
not terminate your employment for good reason within ninety (90) days after the
first occurrence of the applicable grounds, then you will be deemed to have
waived your right to terminate for good reason with respect to such grounds.

Further, for purposes of this letter agreement, a "Change of Control" means:

[g201705140516028511345.jpg] the acquisition of the company by another entity by
means of merger, consolidation or other transaction or series of related
transactions resulting in the exchange of the outstanding shares of the

5

--------------------------------------------------------------------------------

company for securities of, or consideration issued, or caused to be issued by,
the acquiring entity or any of its affiliates, provided, that after such event
the shareholders of the company immediately prior to the event own less than a
majority of the outstanding voting equity securities of the surviving entity
immediately following the event; or

(ii) any sale, lease, exchange or other transfer not in the ordinary course of
business (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the company.

***

6